NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

             ELLEN MICHELE CAMARGO, Petitioner/Appellee,

                                         v.

       DANIEL MARC ANTON CAMARGO, Respondent/Appellant.

                            No. 1 CA-CV 16-0720 FC
                                 FILED 9-26-2017


            Appeal from the Superior Court in Maricopa County
                            No. FC2015-094491
                 The Honorable Laura M. Reckart, Judge

    AFFIRMED IN PART; VACATED IN PART; AND REMANDED


                                    COUNSEL

Law Office of Amber L. Guymon, PLLC, Gilbert
By Amber L. Guymon
Counsel for Petitioner/Appellee

Lawrence B. Slater, PLLC, Gilbert
By Lawrence B. Slater
Counsel for Respondent/Appellant
                       CAMARGO v. CAMARGO
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1            Daniel Marc Anton Camargo (“Father”) appeals from the
superior court’s dissolution decree and denial of his motion for new trial.
For the following reasons, we affirm in part, vacate in part, and remand to
the superior court for further proceedings.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             Ellen Michele Camargo (“Mother”) petitioned for dissolution
of marriage to Father. Father, at the time represented by counsel, filed his
response, contesting several of Mother’s claims. Mother and Father filed
proposed resolution statements and a conference was held addressing
parenting time and setting a date for a temporary orders hearing. Shortly
before the temporary orders hearing, Father’s counsel withdrew due to a
conflict of interest and Father then proceeded without counsel.

¶3              At the temporary orders hearing, Mother presented exhibits
and testimony; Father presented limited testimony and no exhibits. The
court ordered Father to pay child and spousal support, awarded sole legal
decision making to Mother on a temporary basis, and ordered the parties
to follow the parenting time plan established by their counselor. Trial was
set and the court ordered deadlines for discovery and the submission of
trial exhibits.

¶4            Before trial, a scheduled settlement conference was vacated
because of Father’s failure to comply with his discovery obligations. The
court granted Mother’s motion to compel and awarded Mother
corresponding attorneys’ fees of $675. Father’s deposition was taken one
day prior to the close of discovery.

¶5          Thereafter, Mother moved to compel the sale of rental
property and for an order to show cause why Father should not be held in
contempt for his failure to pay court-ordered child support and spousal
maintenance. These issues were to be addressed on the day of trial.



                                     2
                        CAMARGO v. CAMARGO
                          Decision of the Court

¶6            On the first day of the dissolution trial, Mother testified about
the marital residence, vehicles, and various accounts. Mother testified the
parties had agreed at a meeting before trial to divide these assets pursuant
to Father’s pretrial statement. Mother also introduced Father’s deposition
testimony into evidence, and it was admitted without objection. Father,
representing himself, examined Mother and her witness. The superior
court put on the record the parties’ agreement to sell the Geronimo
residence and divide the proceeds equally, and ordered the parties to file a
written formal order documenting any remaining agreements. The court
continued the remainder of the trial. No additional agreements were
documented by the parties.

¶7             On the second day of trial, the court began by asking where it
had left off. Mother’s counsel noted that Father “still needed to testify,” but
Father stated he wanted to finish cross-examining Mother. After Father
finished cross-examining Mother, the superior court asked him if he had
any additional witnesses, and he said no. The court took the matter under
advisement without testimony from Father.

¶8           Shortly thereafter, Mother filed a notice purportedly
summarizing agreements the parties had made pursuant to Arizona Rule
of Family Law Procedure (“Rule”) 69 and advised the court that Father had
not signed the document because he wanted additional time to review it.
Father did not respond to Mother’s Rule 69 notice and never signed it.
Later, Mother filed a “Notice of Submission of Newly Discovered
Evidence” stating Father had obtained new employment that he had not
disclosed. Mother mailed a copy of her notice to Father.

¶9            The court then issued an order rescinding its order placing the
matter under advisement, and stated it would issue a new under-
advisement date “at a later date upon the scheduling of a Status Conference
with the parties.” The court held a nineteen-minute status conference on
July 26, at which it addressed financial issues, legal decision making,
parenting time, and Mother’s notice of newly discovered evidence. Father
was not present. No new evidence was presented, but Mother’s counsel
addressed her position on the issues, based on the evidence taken under
advisement at trial. Although the court stated in its minute entry following
the status conference that Father had “actual notice” of the hearing, the
record is devoid of any notice of the status conference to either party. The
court ended the conference by affirming all temporary orders that were
currently in place.




                                      3
                         CAMARGO v. CAMARGO
                           Decision of the Court

¶10           On September 23, 2016, the court entered its decree. It found
the parties entered a Rule 69 agreement on issues including the marital
residence, vehicles, accounts, and reimbursement to Mother of certain
expenses. The court noted and found that although Father had not signed
the agreement, both parties had entered the agreement knowingly. The
court accepted the Rule 69 agreement and reduced it to judgment. The
decree also addressed the other matters in dispute below.

¶11           Father filed a motion for new trial, which the superior court
denied.

¶12         We have jurisdiction over Father’s timely appeal pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1) and (A)(5)(a).

                               DISCUSSION

I.     Due Process Argument

¶13           Father argues the superior court did not allow him a
meaningful opportunity to be heard at the trial and failed to give him notice
of the status conference. We review de novo Father’s contention that the
superior court denied him due process. Savord v. Morton, 235 Ariz. 256, 260,
¶ 16 (App. 2014).

¶14           In Father’s pretrial statement he listed himself as a potential
witness, and at the outset of the first day of trial, he stated that he planned
to call himself as his only witness. At trial, the record shows Father cross-
examined witnesses and the superior court gave Father the opportunity to
call additional witnesses, but he declined. During the first day of trial the
court responded to Father’s question regarding the amount of time
remaining by stating, “[w]e’re obviously not going to finish today because
you haven’t even had an opportunity to finish your case.” During the
second day, as Father continued his cross-examination of Mother, the court
advised him, “you’re at a half an hour now. And so if you’re going to want
to present anything in your case you’re going to have 30 minutes from this
point forward.”

¶15            Father clearly knew he had a right to testify at the trial. The
pretrial statement he himself signed and filed listed himself as a witness,
and he told the court at the outset of the trial that he would testify. Further,
at the beginning of the second day of trial, Mother’s counsel noted that
Father still needed to testify. Moreover, the court informed Father during
his cross-examination of Mother that he could present evidence in his
dedicated portion of the hearing. Father acknowledged the court’s


                                       4
                        CAMARGO v. CAMARGO
                          Decision of the Court

statement, yet failed to object, ask for more time, or otherwise comment
when the court took the matter under advisement after Mother’s lawyer
finished her redirect examination of Mother at the conclusion of the second
trial day. Under these circumstances, we find no denial of due process at
the two-day trial. Curtis v. Richardson, 212 Ariz. 308, 312, ¶ 16 (App. 2006)
(noting that meaningful participation includes the cross-examination of
witnesses and opportunity to offer evidence).

¶16             As for the status conference, the record contains no evidence
that Father received actual notice of the hearing. When the court rescinded
its initial order placing the matter under advisement, it announced it would
set a status conference and a new under advisement date later. However,
there is no record that the court gave either party notice of the date and time
of the status conference. We therefore have no basis on which to defer to
the superior court’s finding that “Respondent received actual notice of this
proceeding and has failed to appear.” At the July 26 conference, Mother’s
counsel presented argument regarding financial issues, legal decision
making, and parenting time based on the evidence presented at trial, and
also presented argument concerning Mother’s notice of newly discovered
evidence. On this record, Father suffered prejudice when he was deprived
of the opportunity to argue his position at the status conference on those
issues, based on the evidence submitted at trial.

¶17          Because the court violated Father’s due process rights by
ruling without allowing Father to present argument concerning the issues
addressed at the July 26 conference, we vacate and remand the decree for
reconsideration of those issues. On remand, the court shall set those issues
for re-argument so that Father may present his position before the court
rules.

II.    Denial of Motion for New Trial

¶18            Next, Father argues the superior court improperly denied his
motion for new trial, which we review for abuse of discretion. See Matos v.
City of Phx., 176 Ariz. 125, 130 (App. 1993). To the extent Father’s motion
was based on his argument that he was deprived of due process during the
two-day trial, we have concluded that no due process violation occurred
during the trial, and affirm the denial of the motion for new trial on that
ground. To the extent that Father’s motion was based on his contention that
he was deprived of due process at the July 26 status conference, our remand
for reconsideration of issues addressed at the status conference moots
Father’s argument on appeal.




                                      5
                         CAMARGO v. CAMARGO
                           Decision of the Court

III.   Parties’ Rule 69 Agreement

¶19            Father also argues the superior court erred by finding the
parties entered a Rule 69 agreement on any issues other than the Geronimo
home. We review for abuse of discretion a finding concerning whether a
party intends to be bound by an agreement. Tabler v. Indus. Comm’n, 202
Ariz. 518, 521, ¶ 12 (App. 2002). We accept the superior court’s factual
findings as to the intent of the parties in entering into an agreement, unless
they are clearly erroneous. McNeil v. Hoskyns, 236 Ariz. 173, 176, ¶ 13 (App.
2014). Additionally, agreements between parties in family court “are to be
read in light of the parties’ intentions as reflected by their language and in
view of all circumstances . . . .” Harris v. Harris, 195 Ariz. 559, 562, ¶ 15
(App. 1999).

¶20           Rule 69 provides that an agreement between parties shall be
presumed to be valid and binding if “the agreement is in writing, or . . . the
terms of the agreement are set forth on the record before a judge.” Ariz. R.
Fam. Law P. 69(A)-(B).

¶21           At the end of the first day of trial, the parties put a partial Rule
69 agreement on the record to expedite the sale of the Geronimo residence.
The court engaged the parties in a colloquy under oath, to determine
whether they were knowingly entering this partial agreement. Two weeks
passed before the court and parties reconvened for the second and final day
of trial. No further agreements, under Rule 69 or otherwise, were entered
by the parties.

¶22            On April 25, 2016, Mother’s counsel filed a “Notice of Filing
Parties’ Rule 69 Agreements Entered In Open Court on March 24, 2016.”
This Notice contained the Rule 69 agreement concerning the Geronimo
residence that was entered in open court on March 24; however, it also
listed purported agreements concerning other community property based
on pretrial settlement negotiations that the parties never finalized. It is
undisputed that Father never signed the written agreement, and the record
contains no agreement by Father to those additional items in open court.
At the July 26 status conference, Mother’s counsel advised the court that
she filed the agreements reached by the parties before trial, but later Father
disclaimed those agreements. Because the record shows no writing or
manifestation of assent by Father to enter a Rule 69 agreement as to any
property other than the Geronimo residence, the court erred by accepting
the notice of agreement as to the other items.




                                        6
                       CAMARGO v. CAMARGO
                         Decision of the Court

¶23          The court based its distribution of community property in the
decree on its finding that the purported Rule 69 agreement was valid.
Because the court erred in finding such an agreement except as to the
Geronimo home, we vacate the decree’s apportionment of community
property other than the Geronimo home and remand to the superior court
for apportionment on the basis of a fair and equitable allocation, supported
by reasonable evidence. In re Marriage of Flower, 223 Ariz. 531, 536, ¶¶ 17-
18 (App. 2010).

IV.   Legal Decision Making, Parenting Time, Child Support, Spousal
      Maintenance, Unreimbursed Medical Expenses, Temporary Orders,
      Attorneys’ Fees, and Contempt

¶24            Father argues the superior court also erred in (1) awarding
sole legal decision-making authority to Mother, with limited parenting time
awarded to Father, child and spousal support, and attorneys’ fees; (2)
ordering him to pay uninsured medical expenses for the children; (3)
reaffirming temporary orders; and (4) finding him in contempt. This Court
reviews these determinations for an abuse of discretion. Hurd v. Hurd, 223
Ariz. 48, 51, ¶ 11 (App. 2009); In re Marriage of Berger, 140 Ariz. 156, 167
(App. 1983).

¶25          Father’s argument as to these issues is based on his contention
that he was deprived of due process at the July 26 status conference. Based
on our conclusion that he was deprived of due process at that conference,
we also remand these issues as outlined above, see ¶ 16, supra.

V.    Past-Due Child Support

¶26          Father argues the court erred in calculating the amount of
past-due child support. Because we remand to provide Father the
opportunity to argue his position in respect to child support, we similarly
remand to the superior court to determine the appropriate amount of any
past-due child support after Father has the opportunity to present
argument before the court.

                             CONCLUSION

¶27           At the July 26 status conference, Father was deprived the
opportunity to argue his position on the evidence submitted at trial. On
remand, the court shall grant the parties the opportunity to argue their
positions on the matters addressed at the July 26 conference that Father did
not attend. As to the division of community property, the parties entered
no agreements under Rule 69, except as to the Geronimo home.


                                     7
                       CAMARGO v. CAMARGO
                         Decision of the Court

Accordingly, the court must make specific factual findings as to a fair and
equitable allocation of property, but may base its decree on the evidence
already contained in the record.

¶28           Both parties seek an award of attorneys’ fees on appeal. After
considering the parties’ financial resources and the reasonableness of their
positions, we deny attorneys’ fees on appeal to either party. Upon
compliance with Arizona Rule of Civil Appellate Procedure 21, we award
Father his costs on appeal.

¶29           For the foregoing reasons, we affirm in part, vacate in part,
and remand to the superior court for further proceedings in compliance
with this decision.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       8